LatimeR, Judge
(concurring in the result):
I concur in the result.
In determining the propriety or the prejudicial effect of a portion of an instruction, the language used should be considered within the four corners of the entire charge given to the court. As I interpret the instructions relevant to the issue under consideration, I find two separate concepts advanced. First, that character evidence alone may be sufficient to cause a reasonable doubt about accused’s guilt of the crimes. Second, that such testimony is not sufficient to overcome the direct evidence of the happening of the events. When the two are applied to the facts of this case they do not appear improper or prejudicial. There was direct evidence of either four or five events depending upon whether the giving of a confession would be understood by the court as an event. For my purpose, I will assume the members would so construe the instruction. The other four events were two unlawful entries into private homes and two abstractions of money. All five were established beyond peradventure and the only issue was the identity of the culprit. All the character evidence the accused could produce would not discredit the testimony that the burglaries occurred; that the money was stolen; or, that he executed a written confession. What character testimony might do under these circumstances is raise a doubt that the accused was the culprit and that he confessed of his own free choice. Manifestly, then, the law officer did not weaken the principle supporting character evidence, namely, that a person who has a good character is not apt to sully it by committing a crime. The effect of character evidence runs in favor of the person on trial not being the offender. It does not militate against the commission of a crime by someone. I, therefore, concur with the Chief Judge in affirming the decision of the board of review.